Case 2:18-cv-02201-MSN-tmp Document 111 Filed 08/23/19 Page 1 of 8                        PageID 482



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION
 ______________________________________________________________________________

 APRIL MALONE and                                      )
 CELITRIA WATSON,                                      )
                                                       )
        Plaintiffs,                                    )
 v.                                                    )      No. 18-cv-2201-MSN-tmp
                                                       )
 CITY OF MEMPHIS; OFFICER THERMAN                      )
 RICHARDSON, Individually and in his Official          )
 Capacity; OFFICER JOHNATHAN OVERLY,                   )
 Individually and in his Official Capacity; and        )
 OFFICER WILLIAM ACRED, Individually and               )
 In his Official Capacity,                             )
                                                       )
        Defendants.                                    )

 ______________________________________________________________________________

                     ANSWER TO AMENDED COMPLAINT BY
                  DEFENDANT OFFICER THERMAN RICHARDSON
 ______________________________________________________________________________

        COMES NOW, Defendant Officer Therman Richardson, individually through Counsel,

 and responds to the Amended Complaint filed in this cause, as follows:

                                   AFFIRMATIVE DEFENSES

 1.     The Plaintiffs’ Complaint fails to state a claim on which relief can be granted and Officer

        Richardson moves that it be dismissed forthwith;

 2.     Officer Richardson affirmatively pleads all applicable federal and state statutes of

        limitations;

 3.     Plaintiffs’ claims are barred under the doctrine of laches, waiver, estoppel, and the doctrine

        of unclean hands;

 4.     Officer Richardson disputes that he was properly served in this action within the requisite

        time period;
Case 2:18-cv-02201-MSN-tmp Document 111 Filed 08/23/19 Page 2 of 8                     PageID 483



 5.    Officer Richardson contends that Plaintiffs are not entitled to any recovery. However, even

       under all of the facts and circumstances set forth in the Plaintiffs’ Complaint, recovery by

       Plaintiffs against Officer Richardson would be limited to nominal damages;

 6.    Plaintiffs’ own conduct constituted the sole proximate cause of any injuries allegedly

       sustained and of any damages allegedly resulting therefrom, and as a result Plaintiffs are

       barred from recovery;

 7.    Plaintiffs’ constitutional rights were not violated;

 8.    Officer Richardson submits that he is entitled to the defense of Qualified Immunity in that

       at all times his actions:

               a. Were taken within the course and scope of employment;

               b. Were taken in good faith and with reasonable and probable cause under the

                   circumstances;

               c. Were in accordance with those of an objectively reasonable officer charged with

                   the duty to protect himself, his partners, and others; and,

               d. Were taken pursuant to and in accordance with the Constitution and laws of the

                   United States and the State of Tennessee.

           Officer Richardson requests that Plaintiffs be compelled to file a Rule 7 reply to the

           above and foregoing affirmative matters of Qualified Immunity, averring “specific

           non-conclusory factual allegations” that establish in particularized detail improper

           motive, and that there exists a triable issue of improper motive on the part of Officer

           Richardson. Crawford-El v. Britton, 523 U.S. 574, 598 (1998); Fed. R. Civ. P. 7.

 9.    Plaintiffs did not suffer damages for which they are entitled to relief;




                                                 2
Case 2:18-cv-02201-MSN-tmp Document 111 Filed 08/23/19 Page 3 of 8                       PageID 484



 10.   Officer Richardson submits that pursuant to 42 U.S.C. § 1988 as well as the 2016

       amendment to the Tennessee Governmental Torts Liability Act as set forth in T.C.A. 29-

       20-113, he would be entitled to recover the reasonable attorneys’ fees and costs incurred

       in defending this claim should he prevail in this action brought against him in his individual

       capacity.

 11.   Officer Richardson reserves the right to raise any additional affirmative defenses that he

       may have following the completion of discovery herein and/or to amend these affirmative

       defenses as otherwise allowed by law.

                           ANSWER TO AMENDED COMPLAINT

                                            FACTS

 1.    The allegations as set forth in Paragraph 1 of Plaintiffs’ Amended Complaint are denied.

 2.    The allegations as set forth in Paragraph 2 of Plaintiffs’ Amended Complaint are denied.

 3.    Defendant Officer Richardson is without sufficient information or knowledge to either

       admit or deny the allegations as set forth in Paragraph 3 of Plaintiffs’ Amended Complaint,

       and therefore denies the same.

 4.    The allegations as set forth in Paragraph 4 of Plaintiffs’ Amended Complaint are denied.

 5.    The allegations as set forth in Paragraph 5 of Plaintiffs’ Amended Complaint are denied.

 6.    Officer Richardson is without sufficient information or knowledge to either admit or deny

       the allegations as set forth in Paragraph 6 of Plaintiffs’ Amended Complaint, and therefore

       denies the same.

 7.    Officer Richardson is without sufficient information or knowledge to either admit or deny

       the allegations as set forth in Paragraph 7 of Plaintiffs’ Amended Complaint, and therefore

       denies the same.



                                                 3
Case 2:18-cv-02201-MSN-tmp Document 111 Filed 08/23/19 Page 4 of 8                    PageID 485



 8.    Officer Richardson is without sufficient information or knowledge to either admit or deny

       the allegations as set forth in Paragraph 8 of Plaintiffs’ Amended Complaint, and therefore

       denies the same

 9.    The allegations as set forth in Paragraph 9 of Plaintiffs’ Amended Complaint are denied.

 10.   The allegations as set forth in Paragraph 10 of Plaintiffs’ Amended Complaint are denied.

 11.   The allegations as set forth in Paragraph 11 of Plaintiffs’ Amended Complaint are denied.

 12.   The allegations as set forth in Paragraph 12 of Plaintiffs’ Amended Complaint are denied.

 13.   The allegations as set forth in Paragraph 13 of Plaintiffs’ Amended Complaint are denied.

                 TENNESSEE GOVERNMENTAL TORT LIABILITY ACT

 14.   To the extent that Paragraphs 1-68 of Plaintiffs’ previous Complaint, including any and all

       allegations and legal bases and/or conclusions previously made in the previous Complaint,

       have been either admitted or denied, those responses are hereby incorporated by reference.

 15.   Defendant Officer would submit that the law set forth in T.CA. 29-20-20(a)s speaks for

       itself. Any remaining allegations as set forth in Paragraph 15 of Plaintiffs’ Amended

       Complaint are denied.

 16.   The allegations as set forth in Paragraph 16 of Plaintiffs’ Amended Complaint are denied.

       42 U.S.C. § 1983 AND VIOLATION OF THE TENNESSEE HUMAN RIGHTS ACT

 17.   To the extent that Paragraphs 1-68 of Plaintiffs’ previous Complaint, including any and all

       allegations and legal bases and/or conclusions previously made in the previous Complaint,

       have been either admitted or denied, those responses are hereby incorporated by reference.

 18.   The allegations as set forth in Paragraph 18 of Plaintiffs’ Amended Complaint are denied.

 19.   The allegations as set forth in Paragraph 19 of Plaintiffs’ Amended Complaint are denied.

 20.   The allegations as set forth in Paragraph 20 of Plaintiffs’ Amended Complaint are denied.



                                                4
Case 2:18-cv-02201-MSN-tmp Document 111 Filed 08/23/19 Page 5 of 8                    PageID 486



 21.   The allegations as set forth in Paragraph 21 of Plaintiffs’ Amended Complaint are denied.

 22.   The allegations as set forth in Paragraph 22 of Plaintiffs’ Amended Complaint are denied.

 23.   The allegations as set forth in Paragraph 23 of Plaintiffs’ Amended Complaint are denied.

                                        NEGLIGENCE

 24.   To the extent that Paragraphs 1-68 of Plaintiffs’ previous Complaint, including any and all

       allegations and legal bases and/or conclusions previously made in the previous Complaint,

       have been either admitted or denied, those responses are hereby incorporated by reference.

 25.   The allegations as set forth in Paragraph 25 of Plaintiffs’ Amended Complaint are denied.

 26.   The allegations as set forth in Paragraph 26 of Plaintiffs’ Amended Complaint are denied.

 27.   The allegations as set forth in Paragraph 27 of Plaintiffs’ Amended Complaint are denied.

 28.   The allegations as set forth in Paragraph 28 of Plaintiffs’ Amended Complaint are denied.

                                MALICIOUS PROSECUTION

 29.   To the extent that Paragraphs 1-68 of Plaintiffs’ previous Complaint, including any and all

       allegations and legal bases and/or conclusions previously made in the previous Complaint,

       have been either admitted or denied, those responses are hereby incorporated by reference.

 30.   The allegations as set forth in Paragraph 30 of Plaintiffs’ Amended Complaint are denied.

 31.   The allegations as set forth in Paragraph 31 of Plaintiffs’ Amended Complaint are denied.

 32.   The allegations as set forth in Paragraph 32 of Plaintiffs’ Amended Complaint are denied.

 33.   The allegations as set forth in Paragraph 33 of Plaintiffs’ Amended Complaint are denied.

 34.   The allegations as set forth in Paragraph 34 of Plaintiffs’ Amended Complaint are denied

       INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS




                                                5
Case 2:18-cv-02201-MSN-tmp Document 111 Filed 08/23/19 Page 6 of 8                          PageID 487



 35.        To the extent that Paragraphs 1-68 of Plaintiffs’ previous Complaint, including any and all

            allegations and legal bases and/or conclusions previously made in the previous Complaint,

            have been either admitted or denied, those responses are hereby incorporated by reference.

 36.        The allegations as set forth in Paragraph 36 of Plaintiffs’ Amended Complaint are denied.

                                               DAMAGES

 37.        Officer Richardson denies that Plaintiffs have suffered any damages as a direct and

            proximate result of his actions.

 38.        Officer Richardson hereby denies any allegations not previously admitted or denied.

 39.        Officer Richardson denies Plaintiffs are entitled to any of the relief requested in their

            “Relief Sought” section.

                                          PRAYER FOR RELIEF

            WHEREFORE, PREMISES CONSIDERED, Officer Richardson respectfully requests

            that:

       1.       This Court dismiss Plaintiffs’ Amended Complaint with prejudice, based upon each

                and every aforesaid Affirmative Defenses;

       2.       This Court deny Plaintiffs the relief prayed for in their request for relief, and that

                Plaintiffs be denied any relief whatsoever;

       3.       Plaintiffs be compelled to file a Rule 7 reply to the above and foregoing affirmative

                matters of Qualified Immunity, averring “specific non-conclusory factual allegations”

                that establish in particularized detail improper motive, and that there exists a triable

                issue of improper motive on the part of Officer Richardson. Crawford-El v. Britton,

                523 U.S. 574, 598 (1998); Fed.R.Civ.P.; and,




                                                     6
Case 2:18-cv-02201-MSN-tmp Document 111 Filed 08/23/19 Page 7 of 8                 PageID 488



    4.    In conjunction with the dismissal of Plaintiffs’ Amended Complaint with prejudice,

          Officer Richardson be awarded and recover from Plaintiffs costs, attorney’s fees and

          expenses in association with the defense of the instant civil action against Officer

          Richardson individually, on the ground that said Amended Complaint is legally and

          factually unsupportable, and has been filed without substantial justification and/or

          without an arguable basis in law, and that such sanctions be imposed pursuant to Rule

          11, Fed.R.Civ.P. and/or that Officer Richardson be awarded costs and attorney’s fees

          pursuant to 42 U.S.C. § 1988 and T.C.A. 29-20-113, as this Court may deem

          appropriate.

                                           Respectfully submitted,

                                            s/ Betsy Bartlett McKinney
                                           BETSY BARTLETT MCKINNEY, Bar No. 21597
                                           DEBORAH GODWIN, Bar No. 9972
                                           Attorneys for Defendant Officer Richardson
                                           Individually
                                           Godwin, Morris, Laurenzi & Bloomfield, PC
                                           50 North Front Street, Suite 800
                                           Memphis, Tennessee 38103
                                           Tel: 901-528-1702
                                           Fax: 901-528-0246
                                           Email: bmckinney@gmlblaw.com
                                                   dgodwin@gmlblaw.com




                                              7
Case 2:18-cv-02201-MSN-tmp Document 111 Filed 08/23/19 Page 8 of 8                   PageID 489



                                 CERTIFICATE OF SERVICE
         I, Betsy McKinney, hereby certify that on August 23, 2019, I electronically filed the
 foregoing with the clerk of the court by using the CM/ECF system, and that upon filing, a notice
 of electronic filing will be sent to all registered parties in this case.

         I further certify that on August 23, 2019, the non-CM/ECF participants who would require
 service by mail in this case are:

        April Malone                                               Celitria Watson
        4456 Riche Road                                            P. O. Box 1332
        Memphis,TN 38128                                           Cordova, TN 38008
        Pro Se Plaintiff                                           Pro Se Plaintiff


                                             /s/ Betsy Bartlett McKinney
                                             BETSY BARTLETT MCKINNEY




                                                8
